DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 08/12/2019. It is noted, however, that applicant has not filed a certified copy of the 1909139 application as required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
The abstract of the disclosure is objected to because it is not limited to a single paragraph and within the range of 50 to 150 words in length. The language should be clear and concise, and should avoid legal phraseology often used in patent claims, such as “means” and “said.”  
Appropriate correction is requested. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Therefore, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:
On line 1, “watercarft” should be changed to – watercraft –.
Appropriate correction is requested.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 sets forth means capable of measuring the electrical intensity consumed by the motor. However, the disclosure does not provide enough information on what such means are, and how do they measure the electrical intensity consumed by the motor.
Therefore, in absence of adequate guidance in the specification, a person skilled in the marine art would not be able to make and/or use the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 2, 7 and 8, the limitation “means capable of measuring the electrical intensity consumed by the motor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 7), the limitation “wherein it further comprises” (emphasis added) is vague and confusing, thereby rendering the claim indefinite. It is not sufficiently clear as to what does the word “it” refer to.
In claims 2-4 and 7-8, the meaning of the limitation “electrical intensity” is not understood, which renders the claim indefinite. It is not sufficiently clear if the applicant has used such limitation to instead mean “electric power”, “electromagnetic field” or something else. It is also not clear how the “electrical intensity” is “consumed” by the motor, or how it is measured. Applicant is requested to provide appropriate correction and/or clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montague et al. (US 10,597,118 B2).
Montague et al. discloses a watercraft, comprising: propulsion means (Fig 12) capable of allowing the watercraft to progress on or in the water, one electrical motor (Fig 12) configured to deliver power for driving the propulsion means, a source of electrical energy (Fig 15C) configured to supply the motor with electrical energy, an electronic control unit (identified as ESC) configured to control the operation of the motor and the supply of the motor with electrical energy by the source, and a measuring means (col. 32, lines 64-67 through col. 33, lines 1-5) connected to the control unit and capable of measuring the value of at least one given parameter among an motor parameter relating to motor operation, and a watercraft parameter relating to the movement of the watercraft. The control unit is configured to receive at least one value of the motor parameter and/or the watercraft parameter, measured by the measuring means, and to adapt the power for driving the propulsion means delivered by the motor, depending on the parameter value or values received (see col. 15, lines 45-56; and col. 26, lines 3-13). (Note: Also see col. 7, lines 59-62; and col. 14, lines 59-64).
Re claim 5, the measuring means include means capable of measuring the speed of rotation of the motor, and wherein the control unit is configured to detect a change in the speed of rotation of the motor, and to vary the electrical energy supplied to the motor according to the detected change in speed (see col. 15, lines 45-56).
Re claim 6, the control unit is configured to detect an increase or decrease in the speed of rotation of the motor, beyond a certain threshold, for a specified duration, and to cut off the electrical energy supply to the motor in the event that the speed of rotation of the motor exceeds, or falls below, the specified threshold, during the specified period (see col. 15, lines 55-56).
Re claim 7, the specified threshold is a function of at least the electrical intensity consumed by the motor, and the specified duration is a function of at least the electrical intensity consumed by the motor and/or at least the speed of rotation of the motor.
Re claim 9, the motor comprises electronic control means, and wherein the means capable of measuring the speed of rotation of the motor comprise an electronic measuring device integrated with the electronic means of control of the motor.
Re claim 10, the measuring means comprise means capable of detecting the speed and/or acceleration of the watercraft in translation along one or more of the three axes of displacement of the center of gravity of the watercraft, and/or in rotation around one or more of the three axes of rotation of the center of gravity of the watercraft, and wherein the control unit is configured to detect a change in speed and/or acceleration of the watercraft, and to vary the electrical energy supply to the motor according to the change in speed and/or acceleration detected (see col. 26, lines 3-13).
Re claim 11, the means capable of detecting the speed and/or acceleration of the watercraft is an inertial measurement unit (col. 26, line 4).
Re claims 12 and 13, the watercraft is a surfboard and capable of being used as a paddleboard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motsenbocker (US 6,659,815) shows a watercraft comprising an electronic control unit for controlling the operation of an electric motor (see col. 4, lines 5-25; col. 5, lines 2-16; and col. 16, lines 8-24).
DE-102017122151 and CN-109591992 each shows a boat with a control unit for controlling the operation of an electric motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617